Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 1 of 37. PageID #: 790




                         EXHIBIT D
  Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 2 of 37. PageID #: 791




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                               Case No. 1:19-cv-1611-DCN
                            The Honorable Donald C. Nugent




                                       Terves LLC

                                           vs.

                       Yueyang Aerospace New Materials Co. Ltd.
                                        et al.




                     Rebuttal Report of Lee A. Swanger, Ph.D., P.E.
           Claim Construction: U.S. Patent 9,903,010 and U.S. Patent 10,329,653




                                       May 4, 2020




1907404.000 – 3818                                                                page 1
       Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 3 of 37. PageID #: 792




I.         Introduction

        A.       Background/scope of engagement
Attorneys for Terves LLC and Terves Inc. have retained me via my employer Exponent, Inc. to
evaluate and, if required, rebut the opinions expressed by Dr. Dana Medlin in his “Declaration of
Dr. Dana J. Medlin, Ph.D., P.E., FASM Addressing Proposed Claim Terms to be Construed and
Proposed Constructions.” Defendants have identified that certain claim terms require construction.
While Dr. Medlin did not examine all of those terms raised by defendants, a subset of those terms
examined by Dr. Medlin are as follows:

                •    intermetallic phase

                •    melting point temperature of said magnesium or magnesium alloy

                •    smaller average sized particles

                •    greater weight percent of said in situ formed galvanically active particles

                •    sufficient quantities in said galvanically-active intermetallic phases

                •    a portion of said additive material forming solid particles . . . and a portion of said
                     additive material remaining unalloyed material

For each of these claim terms, Dr. Medlin concludes:

                     “. . . it is my opinion that each of these claim terms, read in light of the
                    patent’s specification and prosecution history, fail to inform, with
                    reasonable certainty, those skilled in the art about the scope of this
                    invention . . .”

Succinctly, Dr. Medlin opines that these claim terms as used in U.S. Patent 9,903,010 (the ‘010
Patent) and U.S. Patent 10,329,653 (the ‘653 Patent) are indefinite. In this report, I analyze the
arguments set forth by Dr. Medlin, and present my comments and opinions thereupon.

           B. Qualifications
              I am employed by Exponent, Inc. as a Principal Engineer, and Director of
Exponent’s Miami, Florida office. My background is in the area of both metallurgical engineering
including physical metallurgy and mechanical engineering. I have a B.S. in Metallurgy, with



     1907404.000 – 3818                                                                             page 2
    Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 4 of 37. PageID #: 793




Highest Honors, from Case Western Reserve University, an M.S. in Materials Science and
Engineering from Stanford University, and a Ph.D. in Materials Science and Engineering, also
from Stanford University. I then joined The Ohio State University Department of Materials
Science and Engineering as a Post-Doctoral Research Associate studying corrosion, in conjunction
with Professor Mars Fontana and Professor Roger Staehle. I have served as an Adjunct Professor
of Engineering, teaching metallurgical engineering, at both Cleveland State University and at the
University of Miami. I am a Registered Professional Engineer in several states, including Ohio,
in both metallurgical engineering and in mechanical engineering, and have been a member of ASM
International (formerly the American Society for Metals) since 1968. As set forth in more detail
in my curriculum vitae (Ex. A), I have substantial experience in the areas of metallurgical
engineering, alloy design, electroplating, and corrosion engineering. Prior to joining Exponent,
I was Director of Research and Development for the Engine Parts Division of Gould, Inc. in
Cleveland, Ohio. While at Gould I was the sole inventor of U.S. Patent 4,333,215 in the
metallurgical art, and assisted my attorney in the prosecution of that patent. One of my
responsibilities at Gould was the management of its intellectual property portfolio, including
monitoring progress on research and development projects and monitoring patent applications. I
have been accepted as a testifying trial expert in intellectual property litigation in several Federal
District Courts in various states.

       C.       Facts and Data Considered
                A listing of the facts, documents and items considered is attached hereto (Ex. B)

       D.        Any Exhibits that may be used at hearing
                 I reserve the right to use as exhibits in support of my testimony any material referred
to in this report and/or the exhibits thereto, and any demonstrative or summary exhibits explaining,
illustrating or summarizing any of the opinions expressed in this report or the information
contained in it, referenced by it, or reviewed in connection with it.

       E.       List of all publications authored in previous 10 years
                A list of my publications is included in the resume attached (Ex. A)

        F.      A list of all other cases in which, during the previous 4 years, the witness
testified as an expert at trial or by deposition
                My list of sworn testimony is attached hereto (Ex. C)

       G.        Statement of compensation to be paid for the study and testimony in the case
                 I am a salaried employee of Exponent, Inc. My employer charges for my
professional services at the rate of $575 per hour. Neither my employer nor I have any financial
interest in the outcome of this matter.


 1907404.000 – 3818                                                                            page 3
      Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 5 of 37. PageID #: 794




II.     Legal Standard for Claim Construction

I have been advised by attorneys for Terves that the following applies to claim construction in this
matter and to Dr. Medlin’s analysis:

Standard:

The Supreme Court held that a patent claim is indefinite if, when “read in light of the specification
delineating the patent, and the prosecution history, [the claim] fail[s] to inform, with reasonable
certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig
Instruments, Inc., 134 S.Ct. 2120, 2124, 189 L.Ed.2d 37 (2014).

“Reasonable certainty” does not require “absolute or mathematical precision.” Biosig Instruments,
Inc. v. Nautilus, Inc., 783 F.3d 1374, 1381 (Fed. Cir. 2015). The accused infringer has the burden
of proving indefiniteness by clear and convincing evidence. Id. at 1377. See also BASF Corp. v.
Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017)

“[A]n inventor need not explain every detail because a patent is read by those of skill in the art.”
Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1367 (Fed. Cir. 2011).

“The mere observation of information not ‘recited’ [in a patent] does not answer the question
whether a person of ordinary skill in the art would need to be given the level and measurement
information to understand, with reasonable certainty, whether a composition is ‘effective to
catalyze’ the SCR (of NOx) or AMOx reactions.” BASF Corp. v. Johnson Matthey Inc., 875 F.3d
1360, 1366 (Fed. Cir. 2017) (reversing indefiniteness for term “effective to catalyze” as that term
does not need to be defined with any absolute or mathematical precision and fact that “x” can be
numerous different responses does not make it indefinite).

A finding of indefiniteness based on a broad scope is legally incorrect: “breadth is not
indefiniteness.” SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1341 (Fed. Cir. 2005)
(internal brackets omitted). See also BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367
(Fed. Cir. 2017) (district court’s finding of “a practically limitless number of materials” goes to
broad claim scope and does not support conclusion of indefiniteness).

“Nothing inherent in the standard of ‘reasonable certainty’ precludes a relevant skilled artisan from
understanding with reasonable certainty what compositions perform a particular function.” BASF
Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1366 (Fed. Cir. 2017).


  1907404.000 – 3818                                                                        page 4
       Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 6 of 37. PageID #: 795




The Federal Circuit has “long held” that nothing in the law precludes, for indefiniteness, “defining
a particular claim term by its function.” Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367,
1374–75 (Fed. Cir. 2014); see Cox Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838 F.3d 1224,
1232 (Fed. Cir. 2016) (explaining that claims “are not per se indefinite merely because they contain
functional language”), Microprocessor Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d
1367, 1375 (Fed. Cir. 2008) (explaining that “apparatus claims are not necessarily indefinite for
using functional language”); In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (ruling that “there
is nothing intrinsically wrong with the use of such a technique in drafting patent claims”).

Claim Construction

I understand that claim terms should be construed consistent with their ordinary meaning as would
be understood by a person having ordinary skill in the art in the context of the patent, specification,
and prosecution history and, to a lesser degree, extrinsic evidence, such as dictionaries. Phillips v.
AWH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005).




III.     Summary of Opinions

The terms in the ‘010 Patent and the ‘653 patent are well known in the metallurgical field
(including corrosion engineering and electroplating) and in the field of chemistry, and I did not
see any evidence suggesting that the patent owner deviated from the ordinary meaning of those
terms in the claims.

I also find the opinions from Dr. Dana J. Medlin, that certain claimed terms cannot be construed
because are indefinite, to be incorrect. These are terms that are used in metallurgy, corrosion
engineering and chemistry that persons of ordinary skill would understand, including galvanic
activity (the basis for all batteries and for galvanized steel, and for some basic forms of corrosion),
phase equilibria as promulgated via binary phase diagrams, such as those for Cu-Mg and Mg-Ni,
which are attached as Exhibit D, melting and freezing as one of the basic phase transformations,
and the formation of new phases which are compounds of two elements.



IV. Person of Ordinary Skill in the Art (POSITA) at the Time of the Invention

The ‘010 Patent and the ‘653 Patent both derive from provisional application No. 61/981,425, filed
on April 18, 2014. A person of ordinary skill at the time of the invention (April 18, 2014) would


  1907404.000 – 3818                                                                          page 5
     Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 7 of 37. PageID #: 796




have at least a Bachelor’s Degree in chemistry, material science and engineering, metallurgy, or a
related scientific degree, and at least five years experience in working with dissolvable metallic-
based materials.

The specific experience with dissolvable metallic-based materials is significant because the
majority of engineers and scientists working in chemistry metallurgy or corrosion are focused on
two different aspects of electrochemistry, either preventing or minimizing corrosion, or
electroplating of metals, wherein the dissolution of the anode is assumed, and the effort is all
directed toward effective and efficient deposition of electroplated material on the cathode.

The ‘010 Patent and the ‘653 Patent are directed to those already skilled in the art of producing
dissolvable metallic magnesium-based materials. Based on my own education, training, and
experience in metallurgy, materials science and engineering, chemistry, corrosion, and
electroplating (including studying anodic dissolution for efficient electroplating of bearings and
production of copper foil for printed circuit board by electrodeposition), I am familiar with the
training and experience required to be a POSITA in this particular art, and I was a POSITA well
prior to 2014.




V.     Background of the ‘010 Patent and the ’653 Patent

The present invention is a method for producing novel magnesium composites (the ‘010 Patent)
and the dissolvable magnesium composite articles (the ‘653 Patent) where the composite elemental
composition and microstructure can be controlled to achieve desirable dissolution rates under
specified environmental conditions, along with beneficial mechanical properties.

Metallic additives having specific ranges of elemental composition are introduced into the
magnesium or magnesium alloy during the melting process at specific temperatures. The addition
of the additive results in the development of secondary phase particles during cooling to room
temperature, which remain in the magnesium composite at temperatures between room
temperature and at least 90° C.

These secondary phase particles result either through in-situ diffusion-driven formation of
intermetallic phase particles and/or particles of unreacted additive material that persist when the
alloy is cooled to room temperature. These secondary phase particles are designed and optimized
to have an elemental composition that results in the formation of “galvanically active
intermetallics” that induce controlled accelerated corrosion at elevated temperatures in certain
brine solutions of an otherwise corrosion resistance magnesium alloy.


 1907404.000 – 3818                                                                        page 6
    Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 8 of 37. PageID #: 797




Optimization of the specialized casting process for unreacted additive particles requires adding
additive to the magnesium alloy in a temperature range above the melting temperature of the
magnesium alloy but below the melting temperature of the additive material. In effect, the result
is that the additive material is added as a solid, remains as a solid and does not melt and become
homogenous with the magnesium alloy.

Under optimized conditions, some additives can undergo solid/liquid diffusion to form
intermetallic compounds that result in mechanical property optimization and dissolution rate
control. The resulting magnesium composite is the combination of the magnesium alloy plus the
additive material.

The specifications of the ‘010 and ‘653 Patents teach that certain additive elements, including
copper, nickel, iron, cobalt, titanium, and silicon, will create galvanically active intermetallic
phases or galvanically active intermetallic particles under melting and alloying conditions taught
in the specification.

Galvanically active means that the particles in intermetallic phases are sufficiently noble or
cathodic to the surrounding magnesium alloy such that galvanic corrosion will occur when the
magnesium composite is subject to an aqueous electrolyte under certain conditions of
concentration of ionic species and temperature.

Typical galvanic series demonstrate that the additives copper, nickel, iron, titanium and cobalt will
be cathodic with respect to magnesium and magnesium alloys. Typical alloying elements include
zinc, aluminum, zirconium, bismuth, and certain rare earth elements added to the magnesium alloy
for grain refinement or increases in tensile strength and/or ductility.

In addition, the paper of Hawke et al. (SAE 930751, March 1993), which references Hanawalt’s
work on “Corrosion Studies of Magnesium and Its Alloy”, presents the quantitative
electrochemical potentials of Mg2Cu and Mg2Ni, which are sufficiently noble or cathodic to that
of magnesium alloys to categorize these intermetallic phases as galvanically active thereby
promoting corrosion in magnesium composites. These intermetallic phases, Mg2Cu and Mg2Ni,
are two of the galvanically active intermetallic phases disclosed in the ‘653 Patent.

The inventions of the ‘010 and ‘653 Patents include claim limitations as ranges of chemical
composition of the claimed magnesium composites, including the additives which will create
galvanically active intermetallic phases via precipitation, as well as the alloying elements, if any,
that will develop desired mechanical properties in the magnesium composite. The claims also


 1907404.000 – 3818                                                                         page 7
      Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 9 of 37. PageID #: 798




claim the range of dissolution rates that the claimed magnesium composite will exhibit under
claimed corroding environmental conditions.



VI.      Analysis of Dr. Medlin’s Opinions

      a. Intermetallic phase
         Dr. Medlin states that “A POSITA [person of skill in the art] would understand that
         intermetallic phases or compounds have a fixed stoichiometry . . .” This is incorrect on
         its face. The binary phase diagrams for two of the examples cited in the ‘010 and ‘653
         Patents, attached hereto as Exhibit D, each show an intermetallic phase with a range of
         composition, not a fixed stoichiometry, namely CuMg2 and Mg2Ni. A POSITA would
         understand that more than one intermetallic phase is possible, and that intermetallic phases
         can occur at fixed stoichiometries (represented by a vertical line on a phase diagram) or
         that they can occur within a range of compositions (represented by a vertical area with a
         non-zero horizontal range on a phase diagram). Dr. Medlin goes on to state “ . . . the term
         ‘intermetallic phase’ is undefined because ‘010 and ‘653 claims, specifications, and
         prosecution histories do not define the stoichiometries for the various ‘intermetallic
         phases.’ ” Dr. Medlin’s statement is incorrect as it ignores the many references in the
         specifications of both Patents to the intermetallic phases CuMg2 and Mg2Ni, for example.

         Dr. Medlin proceeds to criticize the standard practice of using the subscript “x” to refer to
         a multiplicity of possible ratios of one component of an intermetallic phase to the other
         component. Dr. Medlin’s opinion is based on the mistaken belief that breadth of “x” makes
         it indefinite, which is incorrect. Instead, a POSITA would be familiar with this standard
         nomenclature, and would naturally refer to a binary phase diagram to determine the small
         finite allowable values of the subscript “x”. In practice, “x” is either an integer (1, 2, 3,
         etc.) or the reciprocal of an integer (1/2, 1/3, etc.) or a ratio of integers (2/3, 3/4, etc.)

         As I pointed out in my report in this matter for purposes of Preliminary Injunction, dated
         April 28, 2020:

                In each of the seven Ecometal magnesium composite grades evaluated, the
                concentration of copper and/or nickel is low enough that the only intermetallic
                phase that will form is either CuMg2 or Mg2Ni or a blend thereof, which
                Hawke et al. has shown to be galvanically active with respect to magnesium
                and magnesium alloys. The binary phase diagrams for the Cu-Mg system and




 1907404.000 – 3818                                                                           page 8
 Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 10 of 37. PageID #: 799




               the Mg-Ni system that demonstrate that conclusion are attached hereto (Ex. E).
               [Ex. D of this report]

      Indeed, for each of the additive materials claimed in the ‘010 and ‘653 Patents, i.e., copper,
      nickel, cobalt, iron, titanium and silicon, within the range of additive material in the
      claimed magnesium composites, only one galvanically active phase is thermodynamically
      possible to achieve.

      Additionally, Dr. Medlin claims that it is “ . . . unclear as to whether the “galvanically-
      active intermetallic particle” is formed by reactions between the magnesium and a
      secondary metal, an alloy and a secondary metal, or the magnesium alloy and the secondary
      metal.” He uses as an example claim 25 of the ‘653 Patent:

             “A dissolvable magnesium alloy composite for use in a ball or other tool component
             in a well drilling or completion operation, said dissolvable magnesium alloy
             composite comprising at least 85 wt. % magnesium; one or more metals selected
             from the group consisting of 0.5-10 wt. % aluminum, 0.05-6 wt.% zinc, 0.01-3
             wt.% zirconium, and 0.15-2 wt. % manganese; and about 0.05-45 wt. % of a
             secondary metal to form a galvanically-active intermetallic particle that promotes
             corrosion of said dissolvable magnesium alloy composite, said secondary metal
             including one or more metals selected from the group consisting of copper, nickel,
             cobalt, titanium and iron, said magnesium alloy composite has a dissolution rate of
             at least 5 mg/cm2 /hr. in 3 wt. % KCI water mixture at 90° C.”

      From Section II above, “[n]othing inherent in the standard of “reasonable certainty”
      precludes a relevant skilled artisan from understanding with reasonable certainty what
      compositions perform a particular function.” BASF Corp. v. Johnson Matthey Inc., 875
      F.3d 1360, 1366 (Fed. Cir. 2017). Therefore, a POSITA would understand that within the
      ranges of composition given for the constituents of the magnesium composite,
      thermodynamics would prescribe what galvanically-active intermetallic particle would be
      formed.

      Furthermore, as a basic tenant of the English language, there is a semi-colon between
      “0.15-2 wt. % manganese” and the next phrase “and about 0.05-45 wt. % of a
      secondary metal to form a galvanically-active intermetallic particle”. This clearly indicates
      that a new claim limitation is being introduced, and that the secondary metal, subsequently
      limited in the claim to the elements “copper, nickel, cobalt, titanium and iron” is the
      component of the galvanically-active intermetallic particle.



1907404.000 – 3818                                                                         page 9
  Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 11 of 37. PageID #: 800




       I have consulted reference books and textbooks representative of those that a POSITA
       would have used during that person’s education and professional practice, to confirm the
       normal understanding POSITA would have regarding some of the disputed claim terms.
       Excerpts from those books are presented in Exhibit E, attached. The portion of Exhibit E
       related to the definition of “intermetallic phase” and the related concept of intermetallic
       compound are in complete support of my opinion stated in the following paragraph.

       It is my opinion that a POSITA would understand the claim term “intermetallic phase” as
       normally used in metallurgy, materials science and engineering, and in chemistry. This
       term is not vague or indefinite and no construction is needed. Terves’ proposed
       construction, “Compound that has two or more metals” is consistent with the binary phase
       diagrams that show the intrinsic thermodynamic restrictions on the intermetallic phases.

  b. Melting [point] temperature of said magnesium or magnesium alloy
     Dr. Medlin is incorrect in stating that this term appears in claim 1 and claim 15 of the ‘010
     Patent. It does not appear in those two claims. Those two claims do reference a “solidus
     temperature of magnesium or magnesium alloy” which requires no claim construction.

       Claims 10, 11, 24 and 25 of the ‘010 Patent only reference “a melting temperature of said
       magnesium composite”, not magnesium or a magnesium alloy. That is not the claim term
       in dispute.

       Claims 20, 28, 29 and 37 through 42 of the ‘010 Patent describe “heating [magnesium or]
       magnesium alloy to a point above its solidus temperature” and then introducing an additive
       material. The additive material is further limited to one having a melting point temperature
       either greater than, or 100°C greater “than a melting temperature of said [magnesium or]
       magnesium alloy”. Note that the claims do not say “than the melting temperature . . .”. A
       POSITA would understand that since the key temperature for the magnesium or
       magnesium alloy is the solidus, that the solidus or the temperature at which liquid is
       formed, is the correct selection for a “melting temperature of said magnesium or
       magnesium alloy.”

       I have consulted reference books and textbooks representative of those that a POSITA
       would have used during that person’s education and professional practice, to confirm the
       normal understanding POSITA would have regarding some of the disputed claim terms.
       Excerpts from those books are presented in Exhibit E, attached. The portion of Exhibit E
       related to the definition of “melting point” is in complete support of my opinion that this
       claim term is not vague or indefinite, this claim term is understood as having its normal
       meaning in the art, and no claim construction is required.


1907404.000 – 3818                                                                        page 10
  Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 12 of 37. PageID #: 801




       A POSITA would also know, likely without even looking them up, that the melting points
       of the limited set of additive materials, copper, nickel, cobalt, iron, titanium and silicon all
       have melting temperatures at least 400°C greater than the melting point of pure magnesium,
       and at least 400°C greater than any liquidus of any magnesium alloy claimed in the ‘010
       and ‘653 Patents, so this claim term is actually moot, and no construction is required.

  c. Smaller average sized particles
     Dr. Medlin asserts that this claim term “has no particular meaning to a POSITA without
     proper context.” He is incorrect, because the context is in the specifications of the ‘010
     and ‘653 Patents. As explained in the specification, the net area of the galvanically-active
     particles is a controlling factor in the rate of dissolution of the claimed magnesium
     composites. This discussion reminds a POSITA of what the POSITA already knows, that
     for a given mass of a phase, the net surface area of a phase increases as the average particle
     size decreases and the number of particles goes up. This phrase is not a claim limitation,
     it is merely an exemplary explanation for how to adjust the dissolution rate to fit the needs
     of the POSITA who may wish to practice the patented claims.

       The discussion about smaller average sized particles is a relative term, that is the particles
       are smaller than another set of particles. There is no need to specify quantitatively what
       the numerical value of “smaller” is, it is merely relative. This claim term is not vague or
       indefinite.

       I have consulted reference books and textbooks representative of those that a POSITA
       would have used during that person’s education and professional practice, to confirm the
       normal understanding POSITA would have regarding some of the disputed claim terms.
       Excerpts from those books are presented in Exhibit E, attached. A portion of Exhibit E
       describes the concept of “quantitative metallography”, which has been used for many
       decades to measure characteristics of phases in microstructures of metal alloys, including
       particle size, volume concentration, and surface-area-to-volume ratios of particles. This
       demonstrates that a POSITA would be knowledgeable about the normal meaning of
       “smaller average sized particles” in complete support of my opinion that this claim term is
       not vague or indefinite. This claim term would be understood by a POSITA as having its
       normal meaning in the art, and no claim construction is required.

       Since a POSITA would understand this explanatory language as having its normal meaning
       in the art of dissolvable magnesium composites, no construction is necessary.




1907404.000 – 3818                                                                            page 11
  Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 13 of 37. PageID #: 802




  d. Greater weight percent of said in situ formed galvanically-active particles
     Analogous to the discussion of “smaller average sized particles” this phrase is a reminder
     of the relative ratio of mass of a phase to its net surface area, given a particular average
     size of the phase particles. Since the term is relative, no quantitative starting point is needed
     for a POSITA to be reminded of what that person already knows, namely that adding more
     galvanically-active particles of a given average size will increase the net area of those
     particles and thus increase the rate of dissolution of the magnesium alloy. This claim term
     is not vague or indefinite. No construction is necessary.

  e. Sufficient quantities in said galvanically-active intermetallic phases
     Sufficient means “enough” to accomplish the required result, and is defined within claims
     49 and 73 of the ‘653 Patent in which this claim term appears as sufficient or enough “ to
     obtain a composition and morphology of said galvanically-active intermetallic phases such
     that a galvanic corrosion rate along said galvanically-active intermetallic phases causes
       said magnesium composite to have a dissolution rate of at least at least (sic) 5 mg/cm 2/hr.
       in 3 wt.% KCl water mixture at 90° C.” This requirement within the claims themselves
       provides the context that Dr. Medlin asserts is missing.

       This claim term is not indefinite. A finding of indefiniteness based on a broad scope is
       legally incorrect: “breadth is not indefiniteness.” SmithKline Beecham Corp. v. Apotex
       Corp., 403 F.3d 1331, 1341 (Fed. Cir. 2005) (internal brackets omitted). See also BASF
       Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367 (Fed. Cir. 2017) (district court’s
       finding of “a practically limitless number of materials” goes to broad claim scope and does
       not support conclusion of indefiniteness).

       A POSITA would understand from the required range of dissolution rates, how the
       sufficient quantity of galvanically-active intermetallic phases can be determined with a
       small number of tests, under a design-of-experiments protocol, without undue
       experimentation. This claim term is not indefinite or vague and no construction is required.

  f. A portion of said additive material
     The context of this claim term is given in the specifications of the ‘010 and ‘653 Patents,
     and, for example, in claim 20 of the of the ‘010 Patent. The process described tells a
     POSTIA to introduce the additive material as particles of a specific size range, and as pure
     metals selected from the list of copper, nickel, cobalt, titanium, and iron. The additive
     metal will dissolve in a time-dependent manner, well-known to a POSITA, and the
     dissolution of the additive metal into the magnesium or magnesium alloy can be stopped
     at an intermediate step by following the claim procedure of “cooling said mixture to form
     said magnesium composite.” The resulting composite will thus contain unalloyed additive


1907404.000 – 3818                                                                           page 12
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 14 of 37. PageID #: 803




        material as well as precipitates formed from the liquid solution of the additive metal
        dissolved in the liquid magnesium of magnesium alloy.

        The final magnesium composite with thus have a portion (or a fraction, or “some”) of the
        additive metal in unalloyed form, and a portion (or a fraction, or “some”) of the additive
        metal in a galvanically-active intermetallic phase. The claim limitation is that 100% of the
        additive material will NOT be in unalloyed particles, and 100% of the additive material
        will NOT be in a galvanically-active intermetallic phase. This portioning of an additive
        material with a melting point above a melting temperature of the liquid into which it is
        being introduced is well-known to a POSITA in its normal meaning, and therefor this claim
        term is not vague or indefinite, and no construction is required. In the alternative, a portion
        of said additive material means “some, but not all.”



VII.    Additional analysis

In studying the declaration of Dr. Medlin, I find that he frequently failed to consider the subset of
claim terms that he addressed in the context of the claims, or in the context of the specifications of
the ‘010 and ‘653 Patents. As I have pointed out in this report, the context he asserted was missing
was within the patents themselves.

Dr. Medlin’s indefiniteness opinions apparently are based solely on Dr. Medlin’s beliefs. His
report does not identify any scientific literature he cites or relies upon to support his opinions. In
my opinion Dr. Medlin underestimates the knowledge of a POSITA under even his own less
restrictive definition. The concepts of chemistry, thermodynamics and phase equilibria that are
compiled in binary phase diagrams are the heart and soul of what metallurgists and chemists learn,
understand, and apply.

The literature which Dr. Medlin’s report ignores readily shows the knowledge of these terms and
how to determine the existence of an intermetallic phase, a melting point, a particle size, weight
percentage, sufficient quantities, or a portion of additive material. Despite significant amounts of
literature in metallurgy spanning decades of research in the field on these concepts, Dr. Medlin’s
failure to cite to any scientific literature showing any indefiniteness to determine an intermetallic
phase, a melting point, a particle size, weight percentage, sufficient quantities, or a portion of
additive material, for example, highlights how Dr. Medlin’s opinions are his own and not
supported by any scientific methodology or research in the field.




 1907404.000 – 3818                                                                           page 13
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 15 of 37. PageID #: 804




VIII. Methodology

The methodology I used to arrive at my opinions is accepted in the scientific community and is
appropriate for reaching scientifically reliable conclusions such as those stated and discussed in
this report. This methodology includes the following:
           (1) informing myself regarding relevant aspects of patent law through discussions with
               counsel for Terves
           (2) identifying a person of skill in the art, based on my own experience with metallurgy,
               materials science, chemistry, corrosion, electroplating, and patent litigation
           (3) reading the subject ‘010 and ‘653 Patents to understand the claims in terms of the
               specifications
           (4) studying the declaration of Dr. Medlin to understand his methodology and
               conclusions
           (5) applying my education, training, knowledge of the metallurgy field and research,
               and experience to analyze the issues I was asked to consider.



IX.     Supplementation

While the opinions set forth in this report are complete, I reserve the right to supplement this report
and any of the opinions expressed herein, should I receive additional information or evidence that
is relevant to those opinions between now and the time that I testify at the preliminary injunction
hearing. Moreover, I reserve the right to serve one or more additional expert reports in this
litigation if requested to do so, and I reserve the right to supplement the opinions set forth herein
as part of such additional expert reports in order to account for additional information or evidence
that is learned or developed before any such additional report is prepared.

Respectfully submitted,




Lee A. Swanger, Ph.D., P.E.
Principal Engineer, Exponent, Inc.
May 4, 2020




 1907404.000 – 3818                                                                           page 14
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 16 of 37. PageID #: 805




                             Exhibit A
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 17 of 37. PageID #: 806




                            Lee A. Swanger, Ph.D., P.E.
                            Principal Engineer & Office Director | Materials & Corrosion Engineering
                            4101 Southwest 71st Ave | Miami, FL 33155
                            (305) 661-1000 tel | lswanger@exponent.com




Professional Profile
Dr. Swanger is the Director of Exponent's Miami, Florida, office. His consulting work centers on the
application of the principles of mechanical engineering, metallurgical and materials engineering,
thermodynamics, and design engineering to issues related to incidents involving performance of
engineered products and systems, accident reconstruction, and failure or fracture of system components.
He also consults on issues of patent infringement and patent validity in the mechanical and materials arts.
More specifically, Dr. Swanger’s experience includes the analysis of machinery dynamics and kinetics as
exemplified by internal combustion engines of both piston and turbine configuration, as well as related
compressor designs. His materials and metallurgical experience includes alloy applications, heat
treatment, electrochemistry and corrosion, welding and brazing, and materials testing. He applies his
combined expertise in both mechanical engineering and materials/metallurgical engineering to issues of
fatigue and fracture, and mechanical joining via threaded fasteners.

Applications of these disciplines include systems in nuclear and fossil power plants, components of
transportation systems on land, sea, and air, industrial manufacturing processes, components of
commercial and residential buildings, materials used in the petroleum and chemical industries, machinery
and processes for vapor degreasing and dry cleaning, and consumer products including sports equipment
and kitchen appliances.

Dr. Swanger has a particular interest in engine design and performance, with an emphasis on
combustion, operational stresses, lubrication and bearing design and performance. He received a U.S.
Patent for his engine bearing material and fabrication process.


Academic Credentials & Professional Honors
Ph.D., Materials Science and Engineering, Stanford University, with distinction, 1972

M.B.A., Marketing/Finance, Cleveland State University, 1982

M.S., Materials Science and Engineering, Stanford University, 1969

B.S., Metallurgy, Case Institute of Technology, with highest honors, 1968

Hertz Foundation Graduate Fellowship, 1970-1972

Member, Board of Directors of the Fannie and John Hertz Foundation




Lee Swanger, Ph.D., P.E.
09/19 | Page 1
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 18 of 37. PageID #: 807




Licenses and Certifications
Licensed Professional Engineer, Alabama, #29848-E

Licensed Professional Mechanical Engineer, California, #M23275

Licensed Professional Engineer, Florida, #37207

Licensed Professional Engineer, Georgia, #PE036205

Licensed Metallurgical Engineer, Louisiana, #34064

Licensed Professional Engineer, Mississippi, #25349

Licensed Professional Engineer, New York, #93691

Licensed Professional Metallurgical Engineer, Ohio, #44024

Licensed Professional Engineer, Virginia, #15492

Licensed Mechanical Engineer, Wyoming, #11899


Prior Experience
Adjunct Professor, Mechanical Engineering Department, University of Miami, 1999-2008

Director of Research and Development, Engine Parts Division, Imperial Clevite, 1979-1983

Lecturer, Mechanical Engineering Department, Cleveland State University, 1978-1982

Project Manager, Gould Labs for Materials Research, Gould Inc., 1975-1979

Associate Sr. Research Metallurgist, General Motors Research Labs, 1973-1975


Patents
Patent 4,333,215: Bearing Material and Method of Making, issued June 8, 1982.


Publications
Rogers G, Swanger L, Wells C. The Role of testing programs in verifying structural integrity of medium
speed diesel generator components. Institute for Electrical and Electronics Engineers Transaction on
Nuclear Science 1985; NS-32(1), February.

Swanger L. Inhomogeneous thermodynamics and spinodal decomposition. Ph.D. Dissertation, Stanford
University, August 1972.

Swanger L, Rhines W. On the necessary conditions for homogeneous nucleation of gas bubbles in
liquids. Journal of Crystal Growth 1972; 12:323-326.

Barnett D, Swanger L. The elastic energy of a straight dislocation in an infinite anistropic elastic medium.
Physica Status Solidi (B) 1971; 48:419-428, 1971.

Swanger L, Cooper A, Gupta P. Computer simulation of one-dimensional spinodal decomposition. Acta


Lee Swanger, Ph.D., P.E.
09/19 | Page 2
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 19 of 37. PageID #: 808



Metallurgica 1970; 18:9-14.

Presentations

Swanger L. Expert witnesses in patent infringement litigation. Presented to Cleveland Ad-Hoc Patent
Litigators Council, Cleveland, OH, December 2004.

Swanger L. Early assessment of product liability claims, the role of the engineering consultant. Presented
to TriMas Litigation Conference, Detroit, MI, June 2002.

Swanger L. How to solve your bearings' problems. Presented at Joint Emergency Diesel Generator
Owners Group Conference, Chicago, IL, June 1997.

Swanger L, Vogler M, Rau S. Investigation of the reliability of solid aluminum main bearings in emergency
diesel generators. 9th International Conference on Structural Mechanics in Reactor Technology, Volume
D, Lausanne, Switzerland, August 1987.

Johnston P, Shusto L, Swanger L. Analysis of diesel engine crankshaft torsional vibrations. 9th
International Conference on Structural Mechanics in Reactor Technology, Volume D, Lausanne,
Switzerland, August 1987.

Swanger L. Advanced techniques of accident investigation. Presented at Occupational Safety and Health
Administration Training Institute, Des Plaines, IL, March, June, and September 1986.

Swanger L, Harris D, Johnston P, Derbalian G. Advanced methods for diesel component life prediction.
Society for Automotive Engineers Paper 860885, Marine Propulsion Technology Conference,
Washington, DC, May 1986.

McCarthy R, McCarthy G, Swanger L. Reliability and service life of steel truck wheels. Annual Reliability
and Maintainability Symposium, Las Vegas, NV, January 1986.

Rogers G, Wells C, Swanger L. Design analysis of emergency diesel generator components to establish
reliability under operating conditions. 8th International Conference on Structural Mechanics in Reactor
Technology, Brussels, Belgium, August 1985.

Swanger L. Bearing materials update. Presented to Society of Automotive Engineers Off-Highway
Conference, Milwaukee, WI, September 1981.

Swanger L. Developments in bearings and pistons. Presented at O Motor no Futuro (The Engine of the
Future), Sao Paulo, Brazil, September 1980.

Swanger L. Selection of crankshaft materials for optimum bearing performance. Presented to Society of
Manufacturing Engineers Conference, CM80-392, Los Angeles, CA, June 1980.

Swanger L. Heavy duty bearings: Materials and process. Presented at Carnegie-Mellon University,
Pittsburgh, PA, March 1980.

Reports

Swanger L. Rule 26 Report of Lee A. Swanger In the Matter of Darrell W. Hartman v. Caterpillar Inc., et.
al., May 28, 2010.

Swanger L. Rule 26 Report of Lee A. Swanger In the Matter of Innovative Fuel Products, LLC vs. BP
Products North America Inc., December 23, 2010.



Lee Swanger, Ph.D., P.E.
09/19 | Page 3
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 20 of 37. PageID #: 809



Swanger L. Report of Lee A. Swanger In the Matter of Questar Gas Management Co. v. Waukesha and
Stewart & Stevenson, March 13, 2009.

Swanger L. Expert Report of Lee A. Swanger, Ph.D. P.E. Regarding Invalidity of U.S. Patent No.
6,979,117 and U.S. Patent No. 7, 281,842, K-TEC, Inc. vs. Vita-Mix Corporation, January 15, 2010.

Swanger L. Expert Report on Patent Infringement Pursuant to Rule 26(A)(2)(B) by Lee A. Swanger,
Ph.D., P.E., Vita-Mix Corporation vs. Basic Holding, Inc., Focus Products Group, LLC, Focus Electrics,
LLC, and West Bend Housewares, LLC, December 17, 2007.

Swanger L. Expert Report on Rebuttal of "Expert Report of Majid Rashidi, Ph.D., P.E." Dec. 17, 2007
Regarding the Invalidity of U.S. Patent No. 5,302,021 and "Expert Report of Thomas F. Smegal, Jr." Dec.
13, 2007 Regarding Inequitable Conduct During Prosecution of U. S. Patent No. 5,302,021, Pursuant To
Rule 26(A)(2)(B) by Lee A. Swanger, Ph.D., P.E., Vita-Mix Corporation vs. Basic Holding, Inc. f/k/a Back
to Basics Products, Inc., Focus Products Group, LLC, Focus Electrics, LLC, and West Bend Housewares,
LLC, January 7, 2008.

Swanger L. Rule 26 Report of Lee A. Swanger In the Matter of Horton, Inc. v. NSK Corporation, Inc.,
American Arbitration Association Case No. 65 181 Y 00320 05, October 9, 2006.

Swanger L. Report of Lee A. Swanger In the Matter of Lloyd Cunningham v. Henry Repeating Arms Co.
et.al. pursuant to Federal Rule 26, July 28, 2006.

Swanger L. Expert Report on Patent Infringement Pursuant To Rule 26(A)(2)(B) by Lee A. Swanger,
Ph.D., P.E., Fellowes, Inc. vs. Michilin Prosperity Company Ltd. & Intek America, Inc., January 26, 2007.

Swanger L. Expert Report on Rebuttalof January 26, 2007 "Expert Report of Elliot L. Stern, Ph.D., On
The Invalidity of U.S. Patent Nos. 6,260,780 And 7,040,559" Pursuant To Rule 26(A)(2)(B) by Lee A.
Swanger, Ph.D., P.E., Fellowes, Inc. vs. Michilin Prosperity Company Ltd. & Intek America, Inc., February
26, 2007.

Swanger L. Report of Lee A. Swanger Responsive to Judge Tarnow's Order of June 5, 2006, James W.
Jaikins v. Caterpillar, Inc., Case No. 04-73404, December 3, 2006.

Swanger L. Bearing and Valve Investigation, Wartsila 18V46 - DG-02, Central Electrica Talnique, El
Salvador, Prepared for: Inversiones Energéticas S.A. de C.V., September 22, 2009.

Swanger L. Hydrodynamic Crankshaft Bearings in Nordberg Emergency Diesel Generators, Prepared for
Engineering Staff, Brunswick Nuclear Plant, Progress Energy, Southport, NC, February 17, 2011.

Swanger L. Rule 26 Report of Lee A. Swanger In the Matter of Douglas P. DeMasi v. United States of
America, Case No. 3:09-cv-868-J-32JRK, October 14, 2010.

Swanger L. Response to Expert Report of Michael Thuma Pursuant to Rule 26(A)(2)(B) By Lee A.
Swanger, Ph.D., P.E., Sunbeam Products, Inc. d/b/a Jarden Consumer Solutions vs. Homeland
Housewares, LLC, et al., Case No. 3:09-CV-00791 REP, October 18, 2010.

Swanger L, McDaniel D. Nordberg ductile iron piston evaluation. Prepared for Progress Energy
Brunswick Nuclear Station, January 5, 2006.

Swanger L. Report of Lee A. Swanger, Ph.D., P.E. In the Matter of Verve L.L.C. v Crane Cams, et. al.
Reference U.S. Patent 4,850,315, January 24, 2005.

Swanger L. Report of Lee A. Swanger In the Matter of Vine Street, L.L.C. v. James R. Keeling et. al. Rule
26 report regarding Perchloroethylene Dry Cleaning machine function, Eastern District of Texas,


Lee Swanger, Ph.D., P.E.
09/19 | Page 4
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 21 of 37. PageID #: 810



September 10, 2004.

Swanger L. Declaration of Lee A. Swanger, Ph.D., P.E. re: U.S. Patent 6,071,062. PODS, Inc. v. Porta
Stor, Inc. et. al., September 9, 2004.

Swanger L. Declaration of Lee A. Swanger, Ph.D., P.E. in Opposition to Plaintiffs' Motion for Preliminary
Injunction. Honeywell International Inc., et. al. v. ABB Inc., et. al., reference U.S. Patent 5,193,989, May
19, 2003.

Swanger L. Report of Lee A. Swanger, Ph.D., P.E. In the Matter of Air Turbine Technology v. Atlas
Copco. Reference U.S. Patent 5,439,346, November 21, 2002.

Swanger L. Report of Lee A. Swanger, Ph.D., P.E. In the Matter of Marshalltown Trowel v. Lowe's re U.S.
Patent 5,615,445. March 20, 2001.

Swanger L. Declaration of Lee A. Swanger, Ph.D., P.E. In the Matter of Monte J. Solazzi, et. al. v.
Premier Lab Supply, Inc. et. al. Reference U.S. Patents 5,451,375 and 5.630,989, July 20, 2000.

Swanger L, Davy R, Eberly P, Waters L. Teledyne continental camshaft and lifter performance: The
influence of lubricating oil on surface conditions. Technical Report to Special Masters in Gross v. Mobil,
November 1996.

Johnston P, Shusto L, Swanger L. Evaluation of diesel generator Number 1 at Brunswick Nuclear Plant.
Failure Analysis Associates, Inc., Technical Report, January 1993.

Swanger L. Investigation of repeated Number 5 main bearing degradation by flashing, Fairbanks Morse
opposed piston auxiliary diesel on the Emory S. Land. Failure Analysis Associates, Inc., Technical
Report, January 1992.

Scheibe R, Kadlec R, Swanger L, Littmann W, Clark R, Johnston P, Hayes D. Generator Bearing
condition assessment: Unit DG-1, WPPSS WNP-2. Failure Analysis Associates, Inc., Technical Report,
June 1991.

Swanger L, Mercaldi D, Bisbee L, Booth A, Vetter J. DC Motor Control Center 2PB-1 Fire at Fermi II
Nuclear Plant. Failure Analysis Associates, Inc., Technical Report, March 1987.

Swanger L, Webb W, Bisbee, L. Failure Investigation of North Hot Reheat Line, Detroit Edison Monroe
Unit #1. Failure Analysis Associates, Inc., Technical Report, September 1986.

Swanger L, Vogler M. Investigation of surface scoring of main bearings: Fairbanks Morse 38TD8-1/8
diesels at Fermi II Power Plant. Failure Analysis Associates, Inc., Technical Report, June 1986.

Swanger L. Design review of connecting rod bearing shells for Transamerica Delaval Enterprise Engines.
Failure Analysis Associates, Inc., Technical Report, March 1984.

Swanger L, Bisbee L, Webb W. Evaluation of piston and bearing from the Baltimore Gas and Electric
Hunt Valley Inn cogeneration system. Failure Analysis Associates, Inc., Technical Report, June 1992.

Swanger L. Review of performance problems, Occidental Chemical M/V Julius Hammer and M/V Frances
Hammer, Colt-Pielstick, PC 2.5 diesel engines. Failure Analysis Associates Report, April 1986.




Lee Swanger, Ph.D., P.E.
09/19 | Page 5
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 22 of 37. PageID #: 811




                             Exhibit B
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 23 of 37. PageID #: 812




Exhibit B: Documents and Items Considered


Complaint, Case No. 1:19-cv-1611-DCN
U.S. Patent 9,903,010
U.S. Patent 10,329,653
Protective Order, Case No. 1:19-cv-1611-DCN
Ecometal answers to Interrogatories
Ecometal and Yuan Preliminary Claim Constructions and Evidence
Terves’ Preliminary Claim Constructions and Evidence
Declaration of Dr. Dana J. Medlin, Ph.D., P.E., FASM Addressing Proposed Claim Terms to be
Construed and Proposed Constructions
Declaration of Andrew Sherman
Hawke et al., “Corrosion Properties of New Magnesium Alloys” SAE International Paper
930751 (1993)
Hanawalt et al., “Corrosion Studies of Magnesium and its Alloys” AIME Metals Technology,
Technical Paper 1353 (1941)
Zhang et al., “Effect of Boron on the Grain Refinement and Mechanical Properties of as-Cast Mg
Alloy AM50” Materials, (2019, 12,1100)
ASTM G31: “Standard Practice for Laboratory Immersion Corrosion Testing of Metals”
ASM Metals Handbook (1948)
ASM Metals Handbook, Tenth Edition, Volume 3 “Alloy Phase Diagrams” (1993)
ASM Metals Handbook, Desk Edition (1985)
Magnesium composite billets from Ecometal:
      AJM006, AJM010, AJM 012, AJM016, AJM017, AJM018, AJM023,
      MD-CAST, MM3, SD-CHST
Magnesium composite billets from Terves:
      TAX100E-1, TAX100E-2, TAX100E-3, TAX HDD-1, TAX HDD-2
Cottrell, A..H., Theoretical Structural Metallurgy (1965)
Rhines, F. N., Phase Diagrams in Metallurgy, Their Development and Application (1956)
Smith, W. F. et al., Foundations of Material Science and Engineering (2006)
Henkel, D. et al., Structure and Properties of Engineering Materials, Fifth Edition (2002)
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 24 of 37. PageID #: 813




Callister, W. D., Material Science and Engineering, An Introduction, Sixth Edition (2003)
McGraw-Hill Dictionary of Scientific and Technical Terms, Third Edition (1984)
Wulff, J., The Structure and Properties of Materials, Volumes 1 and 2, (1964)
Swalin, R. A., Thermodynamics of Solids, (1962)
Darken, L. S., Physical Chemistry of Metals (1953)
Reed-Hill, R. E., Physical Metallurgy Principles, Second Edition (1973)
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 25 of 37. PageID #: 814




                             Exhibit C
                                    Case: 1:19-cv-01611-DCNDeposition,
                                                             DocTrial  #:(T),36-4       Filed: 06/25/20 26 of 37. PageID #: 815
                                                                              Hearing (H), and Arbitration (A) Testimony of
                                                                                     Lee A. Swanger, Ph.D., P.E.




        CASE #                   LITIGANTS                      SUBJECT OF       P                 COUNSEL                 JURISDICTION                          VENUE       DATE OF
                                                                TESTIMONY       or D                                                                                        TESTIMONY


CACE 12-026562 (04)     Gonzalez                       Mechanical Engineering           Hyram Montero              Circuit Court                  Broward County               1/7/2015
                        TaoTao USA                                               D      Lynn Gambino               17th Judicial Circuit          Florida


CA 2:14cv189            Kettler Intl.                  Mechanical Engineering                                      US District Court              David Gettings              3/20/2015
                        Starbucks Corp.                                          D      Kelly Cox                  Eastern District               Virginia

2:14-cv-12488-GER-MJH   Weber Manufacturing            Mechanical Engineering    P      Doron Yitzchaki            US District Court              So. Division                4/17/2015
                        Plasan Carbon Comp.                                             Stephen Dunn               Eastern District               Michigan

14-60528-CV-JIC         Transatlantic Lines            Mechanical and            P      Patrick Novak              US District Court              Ft. Lauderdale Div.         5/27/2015
                        Portus Stevedoring             Metallurgical Eng.               Jomathan Cooper            Southern District              Florida

14-12705-CA-01          Zoila Cabrera                  Mechanical Engineering           Greg Ward                  Circuit Court                  Miami Dade County
                        Presidente Supermarket                                   D      Ron Pena                   11th Judicial Circuit          Florida

14-2-27732-6 KNT        Fire Insurance Exch/ a/s/o AdamsMaterials Engineering           J. Jason Marquoit          Superior Court of Washington   King County                 8/21/2015
                        Watts Regulator                                          D      John Knox                                                 Washington                      A

14-60528-CV-JIC         Transatlantic Lines            Mechanical and            P      Patrick Novak              US District Court              Ft. Lauderdale Div.         8/26/2015
                        Portus Stevedoring             Metallurgical Eng.               Jomathan Cooper            Southern District              Florida                         T

2012 CA 023388 XXX MB Levell & Janie Dixon             Mechanical                       Dan Brito                  Circuit Court                  Palm Beach County          11/13/2015
                      Actualidad Radio Group                                     D      Greg Weiser                15th Judicial Circuit          Florida

13-018268-04            Cuellar                        Mechanical                       Joel Roth                  Circuit Court                  Broward County              12/2/2015
                        Courtyards at Davie                                      D      David Lipkin               17th Judicial Circuit          Florida

14-CA-011105            Bell                           Mechanical                       Anthony Martino            Circuit Court                  Hillsborough County        12/11/2015
                        Harbor Freight Tools                                     D      Joseph Varner              13th Judicial Circuit          Florida

CACE-15-002998 (03)     Frank                          Mechanical Engineering           Joseph Slama               Circuit Court                  Broward County             12/21/2015
                        Niagara Industries                                       D      Tom McCausland             17th Judicial Circuit          Florida




2013CA 017899           Arellano                       Mechanical Engineering           William Zoeller            Circuit Court                  Palm Beach County           2/11/2016
                        Home Depot                                               D      Anthony Merendino          15th Judicial Circuit          Florida

2:15-cv-00805-RGK-FFM   CMI Integrated Tech.           Mechanical Engineering           Michael Montgomery         U.S. District Court            Central District of CA      2/16/2016
                        Xzeres Corp.                                             D      Amy Furness                                               Western Division

2:15-cv-00805-RGK-FFM   CMI Integrated Tech.           Mechanical Engineering           Michael Montgomery         U.S. District Court            Central District of CA   2/24 & 2/25/2016
                        Xzeres Corp.                                             D      Mark Neubauer                                             Western Division                T

14-CA-011105            John Bell                      Materials Engineering            Anthony Martino            Circuit Court                  Hillsborough County          5/5/2016
                        Harbor Freight Tools                                     D      Joseph Varner              13th Judicial Circuit          Florida                         H



                                                                                              Page 1
                                     Case: 1:19-cv-01611-DCNDeposition,
                                                              DocTrial  #:(T),36-4       Filed: 06/25/20 27 of 37. PageID #: 816
                                                                               Hearing (H), and Arbitration (A) Testimony of
                                                                                         Lee A. Swanger, Ph.D., P.E.




         CASE #                    LITIGANTS                    SUBJECT OF           P                 COUNSEL                     JURISDICTION                             VENUE                   DATE OF
                                                                TESTIMONY           or D                                                                                                           TESTIMONY

2:14-cv-12488            Weber Manufacturing            Mechanical Engineering       P      Doron Yitzchaki                U.S. District Court               Eastern District of MI                  5/27/2016
                         Plasan Carbon Composites                                           Stephen Dunn                                                     Southern Division

5:14-cv-01872-DSF )AFMx) Goldberg                       Mechanical Engineering       P      Bret Stone                     U.S. District Court               Central District                         6/1/2016
                         Goss-Jewett Co.                                                    Christopher Johnson                                              California

2012 CA 023388 XXX MB Levell & Janie Dixon              Mechanical                          Dan Brito                      Circuit Court                     Palm Beach County                       7/21/2016
                      Actualidad Radio Group                                         D      Greg Weiser                    15th Judicial Circuit             Florida                                     T

02-15-0002-9635          GE Transportation              Metallurgical and            P      John Scalzo                    American Aribtration              Pittsburgh                              10/6/2016
                         Ellwood National Crankshaft    Mechanical Engineering              Fridrikh Shrayber              Association                       Pennsylvania

01-14-0002-1826          Toshiba Intl.                  Mechanical Engineering       P      Gene Weisberg                  American Aribtration              San Francisco                          11/21/2016
                         Kingsbury, Inc.                                                    Francis S. Floyd               Association                       California

01-14-0002-1826          Toshiba Intl.                  Mechanical Engineering       P      Gene Weisberg                  American Aribtration              San Francisco                        12/6 & 12/7/2016
                         Kingsbury, Inc.                                                    Francis S. Floyd               Association                       California                                  A




01-15-004-9938           GE Transportation               Metallurgical and           P      John Scalzo                    American Arbitration Assoc.       Cleveland, OH                           4/24/2017
                         Consolidated Precision Products Mechanical Engineering             Brian Rose                     Int'l Centre for Dispute Resol.




3:15-13328               Sigman, et al.                 Metallurgical Engineering           D. Blayne Honeycutt            U.S. District Court               Southern District of West Virginia       2/2/2018
                         CSX Transportation                                          D      Robert Massie                                                    Huntington Division
                         Sperry Rail Service                                         D      John D. "Jack" Hoblitzell, III

CV-2017-900038           Pettway                        Materials Engineering               Robert Mitchell                Circuit Court                     Mobile County                           2/19/2018
                         Vac-Con, Inc., et al.                                       D      Michael Truncale                                                 Alabama

2012-CA-011871-O         Rutledge                       Mechanical Engineering       P      W. Andrew Rariden              Circuit Court                     Orange County                            4/5/2018
                         Probus Online, Inc.                                                Michael J. Merrill             9th Judicial Circuit              Florida

2016-03483               Sandbox Logistics              Materials Engineering               Matthew P. Whitley             Texas State Court                 Harris County                           4/18/2018
                         Arrows Up, Inc                 Mechanical and               D      Stephen Loftin                 334th Judicial District           Texas

8:16-CV-1241-T-17JSS     Lidey                          Mechanical Engineering              Jonathan D. Rubinstein         U.S. District Court               Middle District of Florida               6/6/2018
                         Luehrs' Ideal Rides, Inc.                                   D      James R. Brown                                                   Tampa Division

2016-03483               Sandbox Logistics              Mechanical and                      Matthew P. Whitley             Texas State Court                 Harris County                           6/28/2018
                         Arrows Up, Inc.                Materials Engineering        D      Stephen Loftin                 334th Judicial District           Texas                                       T

16-02709-MD-W-GAF        Browning                       Mechanical and                      Ryan Casey                     U.S. District Court               Western District of Missouri            7/18/2018
                         Dollar General Corp.           Metallurgical Engineering    D      R. Trent Taylor                                                  Missouri




                                                                                                  Page 2
                                Case: 1:19-cv-01611-DCNDeposition,
                                                         DocTrial  #:(T),36-4       Filed: 06/25/20 28 of 37. PageID #: 817
                                                                          Hearing (H), and Arbitration (A) Testimony of
                                                                                   Lee A. Swanger, Ph.D., P.E.




        CASE #               LITIGANTS                    SUBJECT OF           P                 COUNSEL                 JURISDICTION                         VENUE      DATE OF
                                                          TESTIMONY           or D                                                                                      TESTIMONY


2012-CA-011871-O    Rutledge                      Mechanical Engineering       P      Andy Rariden               Florida State Court             Orange County           10/23/2018
                    Central Florida Injury                                            Ronald Harrop              Ninth Judicial Circuit          Florida                     T
                    Probus Online                                                     Michael Merrill




BC 646594           Mamdouh Habib                 Mechanical Engineering              Raphael Metzger            California Superior Court       Los Angeles, CA         6/20/2019
                    RR Street                                                  D      John Thomas                Los Angeles Central District

18-009614           Akif Ali                      Metallurgical Engineering           Geoffrey Gilbert           Circuit Court 17th Judicial Dstrt Broward County, FL    8/23/2019
                    GeoVera Specialty Insurance                                D      Karen Brimmer              Broward County, FL

2017-025835-CA-01   D Miami Investment Inc.       Mechanical Engineering              Natasha Rivera             Circuit Court 11th Circuit      Miami, FL                9/6/2019
                    NCH Pumbing, Inc.             Materials Engineering        D      Alexander Alvarez          Miami-Dade County, FL




                                                                                            Page 3
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 29 of 37. PageID #: 818




                             Exhibit D
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 30 of 37. PageID #: 819



 A ssessed M g - N i p h ase d i ag r am .




Exhibit D-1.        Mg-Ni binary phase diagram. (ASM-International)
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 31 of 37. PageID #: 820

    A ssessed M g - C u p h ase d i ag r am .




Exhibit D-2.      Mg-Cu binary phase diagram. (ASM-International)
Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 32 of 37. PageID #: 821




                             Exhibit E
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 33 of 37. PageID #: 822




Exhibit E: Reference Texts w Definitions:



Intermetallic Phase or Compound
Metals Handbook Desk Edition, Boyer, Howard E. and Timothy L. Gall, ASM, 1985, Pg. 1-22:




Theoretical Structural Metallurgy, Cottrell, A. H., Edward Arnald (Publishers) Ltd. 1965, Pg. 126:
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 34 of 37. PageID #: 823



Phase Diagrams in Metallurgy, Their Development and Application, Rhines, Frederick N., McGraw-Hill
Book Company, 1956, pg. 78:




Foundations of Material Science and Engineering, Smith, William F. & Javad Hashemi, McGraw-Hill
Higher Education, 2006, pgs 343 & 344.
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 35 of 37. PageID #: 824



Structure and Properties of Engineering Materials, Fifth Edition, Henkel, Daniel & Alan W. Pense,
McGraw Hill, 2002, pg. 114:




Material Science and Engineering, An Introduction, Sixth Edition, Callister, William D. Jr., John Wiley &
Sons, Inc., 2003, Pg. 782.
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 36 of 37. PageID #: 825




Melting Point or Melting Temperature


Metals Handbook Desk Edition, Boyer, Howard E. and Timothy L. Gall, ASM, 1985, pg. 1-25:




McGraw-Hill Dictionary of Scientific and Technical Terms, Third Edition, 1984, pg. 993:
   Case: 1:19-cv-01611-DCN Doc #: 36-4 Filed: 06/25/20 37 of 37. PageID #: 826




Quantitative Metallurgy

Metals Handbook Desk Edition, Boyer, Howard E. and Timothy L. Gall, ASM, 1985, pg. 1-30:
